DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed May 12, 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s disagreement with Examiner’s statement that the treatment of arthritis would require a different therapeutically effective electrical stimulation than treatment for IBD, Examiner maintains the position held in the Non-Final Office Action.  The specification as originally filed only shows a “therapeutically effective electrical stimulation” for treating IBD. The specification does not include any information regarding what would be a therapeutically effective amount of electrical stimulation to treat arthritis, or any of the other diseases mention in the specification. Examiner maintains that, without any information to the contrary, “[i]t is well known that treatment of these varying diseases would require different ‘therapeutically effective electrical stimulation’ and the specification does not provide [therapeutically effective electrical stimulation to treat any other disease besides IBD].” Non-Final Office Action at 3. The data provided in the declaration was not included in the originally filed specification.  Since the specification does not provide enablement for the treatment and prevention of arthritis, the rejection under 35 U.S.C. 112(a) has been maintained.
The declaration filed by Sophie C. Payne does not overcome the 112 rejection, as indicated more fully below.

Response to Amendment
The declaration under 37 CFR 1.132 filed May 12, 2022 is insufficient to overcome the rejection of claim 1-20 based upon 35 U.S.C. 112(a), Scope of Enablement as set forth in the last Office action because it fails to show evidence that was originally included in the specification.
Applicant’s declaration can be summarized as follows:
Paragraphs 1-2 recite the declarant’s connection with the application (co-named inventor) and their qualifications in the area of electrical stimulation.
Paragraphs 3-5 indicate that the declarant has reviewed the February 16, 2022 Office Action and the scope of enablement rejection regarding the lack of enablement towards the claimed treatment of arthritis.
Paragraphs 6-9 describe an animal study performed by declarant studying the effects of electrical stimulation on treating rheumatoid arthritis that was not included in the originally filed specification.
Paragraph 10 asserts that declarant’s statements are truthful.
Taking all of the evidence presented in the affidavit into account, Applicant has not provided persuasive arguments, supported by suitable evidence, that one skilled in the art would have been able to make and use the claimed invention using the disclosure as originally filed.
“Affidavits or declarations presented to show that the disclosure of an application is sufficient to one skilled in the art are not acceptable to establish facts which the specification itself should recite.”  See MPEP 716.09.  Here, declarant has provided evidence that there is a “therapeutically effective electrical stimulation” using the claimed invention that can be used to treat rheumatoid arthritis, however, none of this evidence is found in the original specification.  The original specification, as included in the original 112(a) scope of enablement rejection, only contains information regarding “therapeutically effective electrical stimulation” for treating irritable bowel disease.  Therefore, the declaration is insufficient to overcome the 112(a) scope of enablement rejection.

Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of irritable bowel disease (IBD), does not reasonably provide enablement for the treatment and prevention of arthritis.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Claim 1 requires “providing to the human subject a therapeutically effective electrical stimulation.” The specification, however, only provides information regarding a therapeutically effective treatment of IBD (e.g. paragraphs 42, 119, 124-147 etc).  
The specification mentions a wide variety of chronic inflammatory conditions, including IBD, asthma, pancreatitis, as well as arthritis (e.g. paragraphs 43, 143). It is well known that treatment of these varying diseases would require different “therapeutically effective electrical stimulation” and the specification does not provide that information. Therefore, one of ordinary skill in the art would not be able to determine the “therapeutically effective” amount of electrical stimulation to specifically treat arthritis.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda K Hulbert whose telephone number is (571)270-1912. The examiner can normally be reached Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda K Hulbert/Primary Examiner, Art Unit 3792